 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

ENTERED INTO as of September 28th, 2015.

BETWEEN:

BIOAMBER CANADA INC., a corporation duly incorporated in Canada, having a
business place located at 1250 Rene-Levesque West, Suite 4310, Montreal, Quebec,
H3B 4W8, represented for the purposes hereof by Mr. Jean-Francois Huc, its
President, duly authorized as he so declares;

(hereinafter referred to as the "Corporation")

AND:

MR. MARIO SAUCIER, residing and domiciled at 670, des Vikings, Boucherville,
Québec J4B 7S4;

 

(hereinafter referred to as the "Employee")

 

WHEREAS the Corporation is a subsidiary of BioAmber Inc., a Delaware corporation
(“BioAmber US”);

WHEREAS the Corporation wishes to employ the Employee as its Chief Financial
Officer, also serving as Chief Financial Officer of BioAmber US and its other
affiliates;

WHEREAS the Employee wishes to act as the Chief Financial Officer of the
Corporation and of BioAmber US and its other affiliates;

WHEREAS the parties hereto wish to determine the terms and conditions pertaining
to the employment of the Employee;

THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

1.

EMPLOYMENT

 

1.1.

The Employee shall serve as Chief Financial Officer of the Corporation and of
BioAmber US and its other affiliates, and perform the functions and duties
attached to such position in all of the Corporation’s and BioAmber US’ sectors
of activity, as well as the tasks and duties that the Chief Executive Officer
may delegate to the Employee from time to time.  The Employee will report to the
Chief Executive Officer of the Corporation.

-1-

 

--------------------------------------------------------------------------------

 

 

1.2.

The Employee shall be based in Montreal, but will travel as needed.  

2.

REMUNERATION

 

2.1.

In consideration of the Employee’s services pursuant to this Agreement, the
Corporation shall:

 

2.1.1.

pay to the Employee, CAD$13,076.93 bi-weekly which annualizes to CAD$340,000.00,
as annual gross base salary, in accordance with the Corporation's and BioAmber
US’s remuneration policies;

 

2.1.2.

review and increase the annualized gross base salary described in section 2.1.1
at the end of each fiscal year end, such salary adjustment being at the
discretion of the Board of Directors of the Corporation and of BioAmber US.  The
salary adjustment is subject to the terms and conditions of the Corporation’s
and BioAmber US’s remuneration policies;

 

2.1.3.

pay to the Employee, in the first quarter of each fiscal year, a target cash
bonus of 50% of the gross base salary provided in Section 2.1.1., based on the
Employee’s and the Corporation’s performance during the previous fiscal year,
such performance evaluation and bonus determination being at the discretion of
the Board of Directors of the Corporation and of BioAmber US. The cash bonus is
subject to the terms and conditions of the Corporation’s and BioAmber US’s
performance bonus plans.

3.

STOCK OPTIONS AND OTHER LONG TERM INCENTIVE

 

3.1.

The Corporation hereby confirms that BioAmber US has granted to the Employee,
initially as a consultant (the Employee will serve as a consultant for the
benefit of BioAmber US from September 28, 2015 until the entry into effect of
this Agreement), 200,000 options pursuant to BioAmber US’s Stock Option and
Incentive Plan, giving the Employee the right to acquire 200,000 shares of
Common Stock of BioAmber US at a price per share to be determined in accordance
with the terms of the Equity Grant Award Policy of BioAmber US, vesting as
follows: twenty-five percent (25%) vesting at the first anniversary date
following the coming into force of this Agreement and the remaining seventy-five
percent (75%) vesting on a monthly basis over the three (3) following years, the
whole according to and subject to the terms and conditions of BioAmber US’s
Stock Option and Incentive Plan, its other applicable policies and the
applicable rules and regulations of the Securities and Exchange Commission and
of the New York Stock Exchange.

 

3.2.

As additional consideration for the Employee’s services pursuant to this
Agreement, BioAmber US shall grant the Employee, in the first quarter of each
fiscal year (the first grant should be expected to be following the fiscal year
end of BioAmber US which will terminate on December 31, 2016), stock options to
purchase shares in BioAmber US or restricted stock units or other similar long
term incentive, based on the Employee’s and BioAmber US’ performance during the
previous fiscal year, such grant of stock options or other securities and their
related terms and conditions

-2-

 

--------------------------------------------------------------------------------

 

 

being at the discretion of the Board of Directors of BioAmber US.  All grants of
securities shall be in accordance with BioAmber US’ Stock Option and Incentive
Plan. 

4.

FRINGE BENEFITS

 

4.1.

The Employee shall be entitled, as an employee of the Corporation, (i) to the
insurance and benefits (including any health, dental, accident, disability and
life insurance) approved from time to time by the Board of Directors of the
Corporation, (ii) to the reimbursement by the Corporation of his annual
professional association dues, as well as his professional mandatory training,
(iii) to a parking spot in the Montreal offices of the Corporation, and (iv) to
a car allowance of CAD$2,000.00 per month in reimbursement of costs relating to
the professional and private use of a car (for tax purposes, the Employee
recognizes that the private use of the car represents a taxable benefit).

5.

EXPENSES

 

5.1.

The Corporation agrees to reimburse the Employee, for all the reasonable fees,
expenses and disbursements incurred by the Employee in the performance of his
duties, on behalf and for the benefit of the Corporation, in accordance with the
applicable Corporation’s policies.  The Employee shall submit to the Corporation
a periodic report together with supporting documents concerning the fees,
disbursements and expenses incurred by the Employee in the performance of his
duties during the said period.

6.

UNDERTAKINGS OF THE EMPLOYEE

 

6.1.

The Employee undertakes, during the term of this Agreement:

 

6.1.1.

on a full-time basis, to devote and to use all his efforts and professional
knowledge in the exercise of his functions; and

 

6.1.2.

to act at all times within the scope of his employment and in the best interests
of the Corporation, to perform his duties to the best of his ability,
faithfully, honestly and diligently and to conform at all times to the
instructions and directives that may be given to the Employee by the Chief
Executive Officer of the Corporation.

7.

INTELLECTUAL PROPERTY

 

7.1.

The Employee hereby:

 

7.1.1.

transfers and assigns to the Corporation, without any compensation other than
the remuneration provided in Section 2 hereof, all property rights he might own
on all documents or works done by the Employee, alone or in collaboration, in
the framework of the services rendered pursuant to this Agreement (the “Works”),
and more particularly, but without limitation, all

-3-

 

--------------------------------------------------------------------------------

 

 

property rights on any material support of the Works and all intellectual
property rights on the Works; 

 

7.1.2.

renounces to any right, and more particularly, but without limitation, to any
intellectual property rights which may arise during the execution of the Works,
including any moral rights; and

 

7.1.3.

agrees that the Corporation may dispose of or modify the Works and the rights
pertaining to the Works, at its sole discretion, and without any obligation on
its part to consult, notify or compensate the Employee.

8.

VACATION

 

8.1.

The Employee shall be entitled to four (4) weeks of vacation per year, in
addition to the applicable statutory holidays, the duration of which and the
dates of which shall be established reasonably and professionally managed by the
Employee taking into account his functions and duties.  The vacation days are
prorated for the first year of service. If the Employee has not used the
vacation to which he is entitled during a holiday-year, the non-used vacation
days cannot be transferred to the next year.

9.

TERM

 

9.1.

This Agreement shall take effect on January 4th, 2016, or at an earlier date if
agreed to by the Employee and the Corporation, and continue in force for an
undetermined period thereafter.

 

9.2.

The Employee shall have the right to terminate this Agreement at any time by
giving a three (3) month written notice to this effect to the Corporation.

 

9.3.

In the event that the Corporation terminates the employment of the Employee for
any reason whatsoever (other than according to the provision of Section 9.5
hereof), the Employee shall be entitled to receive a severance payment in lieu
of notice of an amount equal to nine (9) month’ gross base salary (as set out in
Section 2.1.1) plus one month per year of service, up to a maximum of twelve
(12) months, and a pro rata portion of (i) the average of the bonuses earned by
the Employee pursuant to subsection 2.1.3 for the two previous fiscal years if
the termination occurs after the second anniversary date of the effective date
of this Agreement or (ii) the bonus earned by the Employee pursuant to
subsection 2.1.3 for the previous fiscal year if the termination occurs after
the first anniversary date of the effective date of this Agreement (no bonus
will be taken into consideration if the termination occurs during the first year
following the effective date of this Agreement) (the “Severance Payment”), which
Severance Payment shall be inclusive of any amount specifically required to be
paid to the Employee pursuant to any applicable labor law (the “Statutory
Indemnity”), unless the Statutory Indemnity involves a payment greater than the
Severance Payment, in which case the total severance payment due and payable to
the Employee pursuant to this Section 9.3 shall be equal to the Statutory
Indemnity.

-4-

 

--------------------------------------------------------------------------------

 

 

9.4.

In the event that the Corporation terminates the employment of the Employee for
any reason whatsoever (other than according to the provision of Section 9.5
hereof) in the twelve (12) months following a transaction involving a change of
control of BioAmber US, as determined by the Board of directors of BioAmber US,
the Employee will be entitled to the severance payment provided in Section 9.3,
except that the nine (9) month period shall be replaced by a eighteen (18) month
period and the maximum of twelve (12) months shall be replaced by twenty-four
(24) months. 

 

9.5.

This Agreement shall terminate:

 

9.5.1.

upon the termination of the employment of the Employee resulting from (i) the
commitment by the Employee of any act of embezzlement, fraud or similar conduct
involving the Corporation, and/or (ii) the commission of any indictable offence
by the Employee and/or (iii) the persistent failure of Employee to perform his
duties hereunder after notices to do so by the Corporation, or

 

9.5.2.

upon the death of the Employee,

in any case without any severance payment in lieu of notice being due.

10.

CONFIDENTIALITY AND NON-COMPETITION

 

10.1.

The Employee agrees (i) that he shall not, as long as he is employed by the
Corporation and for a period of ten (10) years thereafter, disclose and/or
reveal in any manner whatsoever and to whomever, confidential information
obtained during his employment on and about the business of the Corporation and
its affiliated companies, (ii) to maintain the confidentiality of this
information and to prevent any inopportune disclosure including but not limited
to, information regarding the financial situation of the Corporation and its
affiliated companies, their operations and their projects of operation, and
undertakes not to use for his own benefit or for purposes other than those of
the Corporation and its affiliated companies, to the detriment of the
Corporation and its affiliated companies, any information thus obtained.  The
disclosure of confidential information shall be restricted to the officers,
directors and shareholders and, on a need to know basis, employees, agents and
professional advisors of the Corporation and of its affiliated companies. Any
confidentiality undertaking made under this subsection shall continue to be in
full force after the termination of this Agreement. The confidentiality
undertakings provided in this section shall not apply to information that: i) is
already known to the Employee without having been obtained from the Corporation
or its affiliated companies, directly or indirectly, ii) was in the public
domain before its disclosure to the Employee, iii) becomes in the public domain
after its disclosure to the Employee without breach of any obligation under this
Agreement, and iv) is required to be disclosed by operation of law or a judicial
order.

 

10.2.

The Employee agrees, for so long as he is employed by the Corporation and, until
the expiry of a period of twelve (12) months thereafter, that he shall not,
directly or indirectly, alone or through a company, or jointly with any person,
firm, corporation,

-5-

 

--------------------------------------------------------------------------------

 

 

partnership, company or other business organization whether as principal or as
agent, mandater, mandatory, officer, partner, director, employee, consultant,
shareholder or in any other manner except for the benefit and in the interests
of the Corporation or its affiliated companies: 

 

10.2.1.

encourage or attempt to bring any person employed by the Corporation or any of
its affiliated companies to leave his employment with the Corporation or its
affiliated companies or hire, directly or indirectly, any such employees; and

 

10.2.2.

be involved in or carry on a business engaged in, involved in or interested in
BioAmber US’ and/or the Corporation’s (and/or their affiliates) current or
future sectors of activities, being currently related to the development,
production and sale of biobased succinic acid and butanediol products, within
the territories in which BioAmber US, the Corporation and its affiliates do
business; without limiting the preceding, the following entities will be deemed
to be involved in BioAmber US’ and the Corporation’s sectors of activities for
the purposes of the application of this section 10.2: DSM, Roquette, Reverdia,
Myriant, Corbion, BASF, Succinity, Genomatica, PTT Group (including PTTMCC
BioChem), Mitsubishi Chemical Corporation and GranBio.

 

10.3.

The Employee acknowledges that his failure to respect his undertakings and
obligations mentioned in 10.1 and 10.2 would be detrimental to the Corporation
so as to justify, without prejudice to any other recourse of the Corporation, an
injunction and a seizure before judgment, all recourses of the Corporation being
cumulative and non-alternative.

 

10.4.

The Employee acknowledges and agrees that all the restrictions contained in 10.1
and 10.2 are reasonable and valid, in particular in respect of their duration,
their scope and the persons they affect, and that these restrictions are
essential in order to allow the Corporation and its affiliated companies to
adequately protect their position in the field in which they carry on business
and operate.

11.

ASSIGNMENT

 

11.1.

Except in the event of a merger or change in control involving the Corporation,
the Corporation may not transfer or assign in whole or in part its rights and
obligations hereunder without the prior written consent of the Employee. The
Employee may not transfer or assign in whole or in part its rights and
obligations hereunder.

12.

PREAMBLE

 

12.1.

The preamble forms an integral part of this Agreement.

 

13.

NOTICES

-6-

 

--------------------------------------------------------------------------------

 

 

13.1.

Any notice or other communication which is required or permitted to be given
hereunder shall be given in writing and shall be deemed properly given when
delivered to its recipient, either by bailiff, by courier, messenger or by mail,
or by fax or e-mail, in which latter case said notice shall immediately
thereafter be confirmed by mail copy, when sent to the addresses set out on the
first page hereof. 

 

13.2.

Any notice sent in accordance with this Agreement shall be deemed to be received
by its recipient at the time of its delivery, if delivered by courier, messenger
or by bailiff, or the fifth (5th) business day following its sending by mail, or
the business day after its sending by e-mail or fax.  However, if ordinary
postal service is interrupted and such interruption is by reason of force
majeure, the party sending said notice shall use a service that has not been
interrupted or send said notice by courier or messenger to ensure prompt
delivery of same.  Any change of address may be given in the manner above
described.

14.

ARBITRATION PROVISION

 

14.1.

This Agreement shall in all respects be interpreted in accordance with and its
performance governed by the laws applicable in the province of Quebec without
regard to any principle of conflict of laws.

 

14.2.

Any disputes which cannot be amicably resolved between the parties shall be
settled by arbitration in the city of Montreal as follows according to the Rules
of the International Chamber of Commerce (ICC) :

 

14.2.1.

The arbitration shall take place in the city of Montreal, according to the laws
applicable in the province of Quebec.

 

14.2.2.

The decision of arbitration shall be final. Enforcement of the award may be
requested by either party through application to any court having jurisdiction.

15.

GENERAL PROVISIONS

 

15.1.

The parties agree to sign all documents and to do all things required to give
effect to the provisions of this Agreement.

 

15.2.

All amounts referred to in this Agreement are so in Canadian Dollars (CAD$).

 

15.3.

The waiver by a party hereto to the breach of any provision of this Agreement by
the other party shall not prevent said party from exercising any of its rights
as a result of a subsequent breach of said provision or of any other provision
of this Agreement.  A waiver by a party to any provision of this Agreement shall
be made in writing; otherwise it shall not be deemed to be a waiver.

 

15.4.

This Agreement expresses the entire agreement between the parties hereto with
respect to all matters contained herein and supersedes any other agreement,
proposal, representation, negotiation, oral or written, among the parties
concerning

-7-

 

--------------------------------------------------------------------------------

 

 

such matters.  

 

15.5.

The headings and captions contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation hereof.

 

15.6.

The invalidity of all or any part of any section of this Agreement shall not
render invalid the remainder of that section or of this Agreement.  If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted and enforced only to the extent that such provision is
enforceable.

 

15.7.

Any modification, amendment or qualification hereof shall be null and void and
shall not be binding upon any party unless recorded by written instrument duly
signed by the parties hereto.

 

15.8.

This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same Agreement.

 

15.9.

Subject to section 14, each of the parties attorns and submits to the
non-exclusive jurisdiction of the courts of the province of Quebec with respect
to any matter or dispute pertaining to this Agreement.

 

15.10.

This Agreement shall be binding upon and enure to the benefit of the parties
hereto together with their respective heirs, executors, successors and permitted
assigns.

 

15.11.

The parties have agreed that this Agreement be drawn up in the English
language.  Les parties aux présentes ont convenu que le présent contrat soit
rédigé en anglais.  Furthermore, the parties undertake to never contest the
legality or validity of the present Agreement because of the fact that it has
been drawn up in the English language.

 




-8-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, THE PARTIES HAVE SIGNED THIS AGREEMENT AT THE PLACE AND AT
THE DATE HEREINABOVE FIRST MENTIONED.

 

 

 

 

 

 

BIOAMBER CANADA INC.

 

 

 

 

 

 

 

 

 

 

Per:

/s/ Jean-François Huc

 

 

 

JEAN-FRANÇOIS HUC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mario Saucier

 

 

 

MARIO SAUCIER

 

 

 

 

 

 

 

 

 

 

 

 

 

-9-

 